PER CURIAM.
Action to recover possession of a piece of ground described in the complaint by metes and bounds, and for damages, rents and profits. Defendant denies that plaintiff is the owner of the ground in controversy, or any part thereof, and that without right or title he went upon any portion thereof or ousted or ejected plaintiff therefrom, or that he has withheld possession thereof, to plaintiff’s damage. *206Upon close of plaintiff’s evidence, defendant’s motion for a nonsuit was granted, and judgment ordered for defendant for costs. Plaintiff appeals.
Tbe main question in this case involved a construction of a certain description in an original deed of conveyance from one Lloyd to one Thomas. The tract was described as “a parcel or lot of land situate, lying, and being in the town of Center-ville, Silver Bow County, Montana territory, to wit: That certain lot fronting twenty-five feet on the main road from Butte City to Walkerville, extending • back east one hundred and twenty feet, more or less, to the gulch, and lying about twenty-five or thirty feet south from the south side line of the Granger quartz lode claim.” After considering the evidence of plaintiff, the court held that there was no such ambiguity ■in the description as authorized the submission of the case to the jury. We affirm the ruling as correct, deeming it unnecessary to'recite the facts.*
Judgment and order affirmed. Affirmed.

 Note. — In sustaining the motion for a nonsuit, the trial court ruled as follows: “It occurs to me that there is no ambiguity In the description contained in the deed from Lloyd to Thomas. That it was the intention of the parties, the one to sell and the other to buy a lot of land embraced within a tract 25 feet in width by 120 feet, more or less, in depth. It can hardly be said, under the circumstances, that the word ‘east’ as contained in the conveyance aforesaid, restricts the defendant, as has been contended, to a plot less in area than that evidently transferred. I believe it to have been the intention of the grantor, as heretofore indicated, to sell a tract of land 25 feet fronting on Main street in Centerville, and extending back parallel with the southboundary line of the ‘Granger’ lode a distance of 120 feet, more or less. I do not believe that the fact that the de. fendant erected a building to conform to the north and south line of the said street in any way precludes him from claiming what manifestly he was entitled to by virtue of his deed.” — O. T. G.